               Case 2:19-cv-01801-CKD Document 29 Filed 03/04/21 Page 1 of 3


 1   SHELLIE LOTT, SBN: 246202
     Cerney Kreuze & Lott, LLP
 2   42 N. Sutter Street, Suite 400
 3   Stockton, California 95202
     Telephone: (209) 948-9384
 4   Facsimile: (209) 948-0706
 5

 6   Attorney for Plaintiff

 7                                   UNITED STATES DISTRICT COURT

 8                                 EASTERN DISTRICT OF CALIFORNIA

 9                                          SACRAMENTO BRANCH
10
     SAN JUANA GARCIA,                                        Case No.: 2:19-cv-01801-CKD
11
                     Plaintiff,
12
     vs.                                                      STIPULATION AND PROPOSED ORDER
13                                                            FOR THE AWARD OF ATTORNEY FEES
     ANDREW SAUL,                                             PURSUANT TO THE EQUAL ACCESS TO
14                                                            JUSTICE ACT, 28 U.S.C. § 2412(d)
     Commissioner of Social Security,
15
16                   Defendant
17
18                                                            IT IS HEREBY STIPULATED by and

19   between the parties through their undersigned counsel, subject to the approval of the Court,
20
     that Plaintiff be awarded attorney fees under the EAJA in the amount of Five Thousand Five
21
     Hundred ($5,500.00). This amount represents compensation for all legal services rendered on
22
     behalf of Plaintiff, to date, by counsel in connection with this civil action, in accordance with
23

24   28 U.S.C. § 2412.

25           After the Court issues an order for EAJA fees and expenses to Plaintiff, the government
26
     will consider the matter of Plaintiff's assignment of EAJA fees and expenses to Plaintiff's
27
     attorney. Pursuant to Astrue v. Ratliff, 130 S.Ct. 2521 (2010), the ability to honor the assignment
28
     will depend on whether the fees and expenses are subject to any offset allowed under


                              STIPULATION AND PROPOSED ORDER FOR THE AWARD OF ATTORNEY FEES
                              PURSUANT TO THE EQUAL ACCESS TO JUSTICE ACT, 28 U.S.C. § 2412(D)
     2:19-CV-01801-CKD                                                                           PAGE 1
                Case 2:19-cv-01801-CKD Document 29 Filed 03/04/21 Page 2 of 3


 1   the United States Department of the Treasury's Offset Program. After the order for EAJA fees

 2   and expenses is entered, the government will determine whether they are subject to any offset.
 3
     Fees and expenses shall be made payable to Plaintiff, but if the Department of the Treasury
 4
     determines that Plaintiff does not owe a federal debt, then the government shall cause the
 5
     payment of fees, expenses and costs to be made directly to Shellie Lott, pursuant to the
 6
 7   assignment executed by Plaintiff. Any payments made shall be delivered to Plaintiff's counsel.

 8           This stipulation constitutes a compromise settlement of Plaintiff's request for EAJA
 9
     attorney fees and expenses, and does not constitute an admission of liability on the part of
10
     Defendant under the EAJA. Payment of the agreed amount shall constitute a complete release
11
12   from, and bar to, any and all claims that Plaintiff and/or Plaintiff's counsel may have relating to

13   EAJA attorney fees and expenses in connection with this action.
14           This award is without prejudice to the rights of Plaintiff's counsel to seek Social Security
15
     Act attorney fees under 42 U.S.C. § 406, subject to the offset provisions of the EAJA.
16

17
18                                                   Respectfully submitted,

19   Dated: February 25, 2021                         /s/ Shellie Lott
                                                     SHELLIE LOTT
20
                                                     Attorney for Plaintiff
21
                                                     McGREGOR W. SCOTT United
22                                                   States Attorney DEBORAH L.
                                                     STACHEL Regional Chief
23
                                                     Counsel, Region IX
24
     Date: February 25, 2021                           /s/ Carol S. Clark
25                                                     (as authorized via email on 2/25/21)
26                                                     CAROL S. CLARK
                                                       Special Assistant United States Attorney
27
28

                           STIPULATION AND PROPOSED ORDER FOR THE AWARD OF ATTORNEY FEES
                           PURSUANT TO THE EQUAL ACCESS TO JUSTICE ACT, 28 U.S.C. § 2412(D)
     2:19-CV-01801-CKD                                                                        PAGE 2
                Case 2:19-cv-01801-CKD Document 29 Filed 03/04/21 Page 3 of 3


 1   SHELLIE LOTT, SBN: 246202
     Cerney Kreuze & Lott, LLP
 2   42 N. Sutter Street, Suite 400
 3   Stockton, California 95202
     Telephone: (209) 948-9384
 4   Facsimile: (209) 948-0706
 5

 6   Attorney for Plaintiff
                                       UNITED STATES DISTRICT COURT
 7
 8                                    EASTERN DISTRICT OF CALIFORNIA

 9                                            SACRAMENTO BRANCH
10
     SAN JUANA GARCIA,                                           Case No.: 2:19-cv-01801-CKD
11
                         Plaintiff,
12                                                               ORDER FOR THE AWARD OF
     vs .                                                        ATTORNEY FEES PURSUANT TO THE
13
                                                                 EQUAL ACCESS TO JUSTICE ACT, 28
14   ANDREW SAUL,                                                U.S.C. § 2412(d)
     Acting Commissioner of Social Security,
15
16                       Defendant
17
18
             Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that attorney fees
19
     under EAJA, in the amount of Five Thousand Five Hundred Dollars ($5,500.00), are awarded to
20
     Plaintiff, subject to the terms of the stipulation.
21
             IT IS SO ORDERED.
22
23           Dated: March 4, 2021
                                                               _____________________________________
24                                                             CAROLYN K. DELANEY
                                                               UNITED STATES MAGISTRATE JUDGE
25
26
27                               STIPULATION AND PROPOSED ORDER FOR THE AWARD OF ATTORNEY FEES
                                 PURSUANT TO THE EQUAL ACCESS TO JUSTICE ACT, 28 U.S.C. § 2412(D)
28   2:19-CV-01801-CKD                                                                              PAGE 3
